Case 0:17-cv-60426-UU Document 401 Entered on FLSD Docket 01/07/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.
     Plaintiffs,                                                          Case No.

   v.                                                               0:17-cv-60426-UU

   BUZZFEED, INC. and
   BEN SMITH
     Defendants.

          PLAINTIFFS’ MOTION FOR LEAVE TO FILE SHORT SURREPLY TO
        DEFENDANTS’ REPLY IN OPPOSITION TO SUPPLEMENTAL RESPONSE
           CONCERNING NEW YORK TIMES’ MOTION TO INTERVENE AND
                  REQUEST FOR STAY OF RULING ON THE SAME

         Now come Plaintiffs Aleksej Gubarev, XBT Holding, S.A., and Webzilla, Inc.
  (“Plaintiffs”) to respectfully request leave to file a short Sur-Reply in the form as attached hereto.
  In support of this Motion, Plaintiffs state that the attached Sur-Reply will aid the Court in its
  consideration of the present motions before the Court. Plaintiffs also state that a Sur-Reply is
  warranted so as to correct certain factual and legal inaccuracies contained in Defendants’ Reply.
         Accordingly, Plaintiffs respectfully request leave to file the attached Sur-Reply.




                                                    1
Case 0:17-cv-60426-UU Document 401 Entered on FLSD Docket 01/07/2019 Page 2 of 3



  Dated: January 7, 2019
  Respectfully Submitted:

  /s/ Evan Fray-Witzer
  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Facsimile: 617-423-4855
  Evan@CFWLegal.com

  /s/ Valentin Gurvits
  Valentin D. Gurvits (pro hac vice)
  Matthew Shayefar (Fla. Bar No. 0126465)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  Facsimile: 617-928-1802
  vgurvits@bostonlawgroup.com
  matt@bostonlawgroup.com

  /s/ Brady J. Cobb
  Brady J. Cobb (Fla. Bar No. 031018)
  Dylan Fulop (Fla. Bar No. 123809)
  COBB EDDY, PLLC
  1112 North Flagler Drive
  Fort Lauderdale, Florida 33304
  Telephone: 954-527-4111
  Facsimile: 954-900-5507
  bcobb@cobbeddy.com
  dfulop@cobbeddy.com

  Attorneys for Plaintiffs




                                            2
Case 0:17-cv-60426-UU Document 401 Entered on FLSD Docket 01/07/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was served electronically via
  the CM/ECF electronic filing system on all counsel or parties of record on the service list below
  on January 7, 2019.


                                                       /s/ Matthew Shayefar
                                                       Matthew Shayefar


                                          SERVICE LIST

  Katherine M. Bolger
  Adam Lazier
  Cary McClelland
  Davis Wright Tremaine, LLC
  1251 Avenue of the Americas, 21st Floor
  New York, New York 10020
  katebolger@dwt.com
  adamlazier@dwt.com
  carymcclelland@dwt.com

  Nathan Siegel
  Alison Schary
  Davis Wright Tremaine LLP
  1919 Pennsylvania Avenue, Suite 800
  Washington, DC 20006
  nathansiegel@dwt.com
  alisonschary@dwt.com

  Roy Eric Black
  Jared M. Lopez
  Black Srebnick Kornspan & Stumpf
  201 S Biscayne Boulevard, Suite 1300
  Miami, Florida 33131
  rblack@royblack.com
  jlopez@royblack.com




                                                  3
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 1 of 22



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

       ALEKSEJ GUBAREV,
       XBT HOLDING S.A., and
       WEBZILLA, INC.
         Plaintiffs,                                                      Case No.

       v.                                                            0:17-cv-60426-UU

       BUZZFEED, INC. and
       BEN SMITH
         Defendants.

             PLAINTIFFS’ SURREPLY TO DEFENDANTS’ REPLY IN OPPOSITION TO
            SUPPLEMENTAL RESPONSE CONCERNING NEW YORK TIMES’ MOTION
              TO INTERVENE AND REQUEST FOR STAY OF RULING ON THE SAME

   “Plaintiffs have filed a notice of appeal and the docket sheet has already been transmitted to the
   Court of Appeals. So at this point the record for purposes of appeal is what it is, and we don’t
                    think the record can or should be changed in the trial court.”
                                                  - Defendants’ Counsel, Dec. 20, 2018 Email 1

             Defendants’ Opposition is remarkable in at least three respects: (1) having gamed the
   process by flooding the docket with confidential, personal, irrelevant, and scandalous materials
   that were unnecessary to the motions actually filed (and the Court’s consideration of the same) in
   an attempt to further smear Plaintiffs, Defendants now clutch their pearls and proclaim in mock
   horror the very notion that such materials might (even temporarily) remain under seal; (2) having
   themselves claimed that they were precluded (by Plaintiffs having filed their Notice of Appeal)
   from honoring their prior offer to at least substitute only relevant deposition transcript excerpts
   for the full deposition transcripts they had needlessly filed, Defendants now argue that the very
   position that they first took somehow constitutes a game of “gotcha;” and (3) Defendants cite in
   support of their opposition two cases that do not stand for the propositions for which they are
   cited. At the end of the day, however, the position taken by Defendants in their correspondence
   (as opposed to the position taken in their filing with this Court a mere two weeks later) was the
   correct one: the filing of the Notice of Appeal deprived this Court of the jurisdiction to alter the


   1
       See Exhibiti 1.
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 2 of 22



   record at this point in time. In further support, Plaintiffs state as follows.
           I.      Defendants’ Position is Hypocritical.
           As Plaintiffs have consistently argued, the present issue was created in large part by
   Defendants’ having dumped wholesale onto the docket materials that had and have no bearing on
   the arguments made (or decided) by the Court, but rather materials provided solely for the
   purpose of unduly prejudicing the potential jury against Plaintiffs. Separately, materials that
   constitute trade secrets – including, for example, Plaintiffs’ financial records – were discussed at
   length during Plaintiffs’ depositions. And, even though Plaintiffs’ financial records and personal
   information played no part in either Defendants’ Motions or this Court’s consideration of the
   same, Defendants nevertheless included with its summary judgment filings full transcripts of
   every deposition it took of Plaintiffs’ witnesses, as opposed to simply including the relevant
   excerpts.
           On November 20, 2018, this Court issued an order requiring the Parties to produce a
   chart of all documents filed under seal, with the Parties’ arguments as to why such documents
   should (or should not) remain sealed. (D.E. 327). In response, Defendants acknowledged that
   they had attached entire transcripts (as opposed to the relevant portions of the same) and offered
   to substitute the relevant excerpts if this Court deemed it advisable to do so. Although Plaintiffs
   believed (and believe) that such substitutions remain wholly inadequate to protect Plaintiffs’
   interests, they nevertheless asked Defendants in an email to at least make the substitutions they
   had offered to make and provided a draft joint motion to accomplish the same. See Exhibit 1
   hereto. In response, Defendants argued that such a motion or any action by this Court
   concerning the exhibits was now impermissible, given the pendency of Plaintiffs’ appeal:
           [W]e don’t consent to this for a couple of reasons, starting with that we think the
           motion comes too late.
           Plaintiffs have filed a notice of appeal and the docket sheet has already been
           transmitted to the Court of Appeals. So at this point the record for purposes of
           appeal is what it is, and we don’t think the record can or should be changed in the
           trial court.
   Exhibit 1.
           Upon receiving Defendants’ email, Plaintiffs researched Defendants’ argument and
   concluded that Defendants were correct – that the notice of appeal did mean that the record could
   not be “changed in the trial Court” and that, consistent with the case law and the Eleventh


                                                      2
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 3 of 22



   Circuit’s local rules, the record as it existed when transmitted to the Eleventh Circuit Court of
   Appeals had to remain as it was upon the filing of the notice of appeal, including the existing
   state of the sealing of the records. See, e.g., 11th Circuit Rule 11-3 (“If any documentary
   exhibits have been sealed or marked confidential by the district court or the district court clerk,
   the district court clerk must transmit any such sealed or confidential documentary exhibits to this
   court either in their original form or in electronic form provided the electronic access is
   appropriately restricted, unless otherwise directed by the clerk of this court.”). Accordingly,
   Plaintiffs filed with this Court their Supplemental Response.
          Somewhat surprisingly, Defendants have now done a 180 – insisting that this Court can
   and should do that which they claimed (in their email) that the Court could not and should not
   do. Ultimately, of course, Defendants’ shifting positions is not really the point. The point is
   that, as argued in Plaintiffs’ Supplemental Reply, this Court should not at this time alter the
   status quo – either because the Court agrees that it has been divested of jurisdiction by virtue of
   Plaintiffs’ appeal or because the parties should have the opportunity to appeal any decision on
   the subject issued by the Court prior to any documents actually being unsealed.
          II.     The Cases Cited By Defendants Do Not Advance Their Position.
          In support of their argument that this Court retains jurisdiction over the New York Times’
   Motion, Defendants cite two cases, neither of which actually support the position they seek to
   advance here.2 Defendants first cite United States v. Seugasala, 670 F. App’x 641, 642 (9th Cir.
   2016) for the proposition that this Court should unseal previously sealed documents because
   doing so would not be an “attempt to decide the merits of the parties’ appellate arguments….”
   The circumstance of Seugasala and the Court’s reasoning there, however, were much more
   nuanced. In Seugasala, the “defendant’s primary appellate claim” was that he had “made a
   timely and unequivocal request to represent himself” during a closed, ex parte hearing and that
   the Court had denied him the opportunity to do so. See United States’ Motion to Unseal Docket



   2
    In their Supplemental Response, Plaintiffs specifically acknowledged that “the Eleventh Circuit
   has yet to determine whether a motion to unseal documents falls within the category of motions
   over which the District Court loses jurisdiction upon the filing of a proper notice of appeal.”
   Defendants nonetheless first decry Plaintiffs’ citations to cases from outside the Eleventh Circuit
   only to then cite... two cases from outside the Eleventh Circuit. This Court should not reject
   Defendants’ citations because they are from other circuits – it should reject them because they do
   not stand for the propositions cited by Defendants.
                                                     3
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 4 of 22



   Entries, attached hereto as Exhibit 2, pp 1-2. The Government there argued that it could not
   possibly properly respond to Defendants’ appellate arguments if it was not permitted to view the
   sealed ex parte transcripts. Id. at 4. In partially allowing the Government’s motion, the trial
   court: (1) only unsealed those portions of the transcript necessary to allow the Government to
   respond to Defendants’ appellate arguments; (2) only released the transcript to the Government,
   specifically holding that “all shall remain sealed as to the general public;” and (3) specifically
   stayed the unsealing to “permit either party time to address the Appeals Court.” See Order
   Regarding Government’s Motion to Unseal, attached as Exhibit 3. In upholding the District
   Court’s decision to partially unseal the records, the Ninth Circuit specifically held that the trial
   court’s actions fell within an exception to the general rule divesting the District Court of
   jurisdiction, finding that “the district court did not exceed its jurisdiction but merely exercised its
   valid authority to make a ruling with respect to the record that will aid this court on review.”
   Seugasala, 670 F. App’x 641 at 642.
           No similar considerations are at issue here: Defendants do not claim that the unsealing of
   records is necessary for them to defend Plaintiffs’ appeal, nor could they. Indeed, Defendants
   make no argument whatsoever as to why the documents need to be unsealed now,3 while
   Plaintiffs’ appeal is pending or how the public would benefit from such an unsealing before
   Plaintiffs’ appeal could be heard. On the other hand, as Plaintiffs have argued, if documents are
   unsealed now and Plaintiffs are successful in their appeal, the danger that the potential jury pool
   might be unfairly prejudiced could not then be undone.
           Nor does Simpson v. Tech. Serv. Corp., 2015 U.S. Dist. LEXIS 118893 D. Md. Sept. 8,
   2015) sweep quite as broadly as Defendants claim. Although it is true that the District Court
   there found that it retained jurisdiction over Plaintiffs’ Motion to Unseal certain documents even
   after Plaintiff filed a notice of appeal, it did so in large part for two reasons that do not exist in


   3
     Similarly, Defendants acknowledge that, in considering whether to issue a stay of any decision
   the Court might issue unsealing documents, one of the relevant considerations is a balancing of
   potential harms. And, while Plaintiffs have clearly articulated the potential harm in unsealing
   documents now, Defendants have not even attempted to articulate how they might be harmed by
   the sealing of documents, much less how they might be harmed simply by a delay in unsealing
   documents. The only party to make any argument at all on this front is the New York Times,
   which argues only that – if the Court delays unsealing documents – the public might lose interest
   in the story entirely. Such an argument flies in the face of the New York Times’ (and
   Defendants’) argument that the present case is of utmost interest to the general public.
                                                       4
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 5 of 22



   the present case: (1) “in her notice of appeal, Plaintiff expressly stated that she ‘does not appeal
   the memorandum opinion and order insofar as they concern sealing documents;’” and, more
   importantly, (2) “here, neither party requests that the court stay review of Defendant’s pending
   motion to seal until after appeal. The court thus retains jurisdiction to consider Defendant’s
   motion to seal documents.” Id., at *2 and *4. In other words, the Simpson Court predicated its
   finding that it could exercise jurisdiction on the fact that neither party had done precisely what
   Plaintiffs have done here.
                                               Conclusion
          For the reasons stated hereinabove and in Plaintiffs’ Supplemental response, Plaintiffs
   respectfully request that this Court stay for lack of jurisdiction any further consideration of the
   New York Times’ motion (or of any unsealing of documents currently sealed) until such time as
   the Eleventh Circuit Court of Appeals remands the case to the District Court. In the alternative,
   if the Court chooses to rule on the New York Times’ motion, Plaintiffs respectfully request that
   this Court stay the actual unsealing of any documents until the parties have the opportunity to
   appeal the unsealing order and the Eleventh Circuit has an opportunity to rule on the same.




                                                     5
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 6 of 22



   Dated: January 7, 2019
   Respectfully Submitted:

   /s/ Evan Fray-Witzer
   Evan Fray-Witzer (pro hac vice)
   CIAMPA FRAY-WITZER, LLP
   20 Park Plaza, Suite 505
   Boston, Massachusetts 02116
   Telephone: 617-426-0000
   Facsimile: 617-423-4855
   Evan@CFWLegal.com

   /s/ Valentin Gurvits
   Valentin D. Gurvits (pro hac vice)
   Matthew Shayefar (Fla. Bar No. 0126465)
   BOSTON LAW GROUP, PC
   825 Beacon Street, Suite 20
   Newton Centre, Massachusetts 02459
   Telephone: 617-928-1804
   Facsimile: 617-928-1802
   vgurvits@bostonlawgroup.com
   matt@bostonlawgroup.com

   /s/ Brady J. Cobb
   Brady J. Cobb (Fla. Bar No. 031018)
   Dylan Fulop (Fla. Bar No. 123809)
   COBB EDDY, PLLC
   1112 North Flagler Drive
   Fort Lauderdale, Florida 33304
   Telephone: 954-527-4111
   Facsimile: 954-900-5507
   bcobb@cobbeddy.com
   dfulop@cobbeddy.com

   Attorneys for Plaintiffs




                                             6
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 7 of 22




                                Exhibit
                                  1
   Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 8 of 22
Substituting deposition excerpts
Siegel, Nathan <NathanSiegel@dwt.com>                                                 Thu, Dec 20, 2018 at 3:40 PM
To: "evan@cfwlegal.com" <evan@cfwlegal.com>, "Bolger, Kate" <KateBolger@dwt.com>, "Schary, Alison"
<AlisonSchary@dwt.com>
Cc: "matt@bostonlawgroup.com" <matt@bostonlawgroup.com>, Val Gurvits <vgurvits@bostonlawgroup.com>


 Evan – We always appreciate optimism, but we don’t consent to this for a couple of reasons, starting with that we think
 the motion comes too late.



 Plaintiffs have filed a notice of appeal and the docket sheet has already been transmitted to the Court of Appeals. So at
 this point the record for purposes of appeal is what it is, and we don’t think the record can or should be changed in the
 trial court.



 And while we think that alone moots the issue at this point, we also note that your motion also makes legal arguments
 about the standards for sealing that we don’t agree with, and generally implies there was something inappropriate about
 the way we filed those depositions in the first place. We don’t agree with that. In fact, the depositions I gather you are
 most concerned about – Gubarev, Mishra, Dvas – are very heavily cited throughout the record, which was why we filed
 them in whole in the first place.



 In our response to the Judge’s Order on sealing -- which was filed before judgment was entered and an appeal docketed -
 - what we said was that if the court wishes, we would have no objection to making those substitutions. The Court may or
 may not think that appropriate, either then or now, but presumably will tell us. Until then we are not going to join in
 anything further with respect to that issue.



 Nathan




 From: evan@cfwlegal.com <evan@cfwlegal.com>
 Sent: Thursday, December 20, 2018 2:46 PM
 To: Bolger, Kate <KateBolger@dwt.com>; Siegel, Nathan <NathanSiegel@dwt.com>; Schary, Alison
 <AlisonSchary@dwt.com>
 Cc: matt@bostonlawgroup.com; 'Val Gurvits' <vgurvits@bostonlawgroup.com>
 Subject: RE: Substituting deposition excerpts



 [EXTERNAL]


 Following up – and in the spirit of optimism – I drafted the attached. Please let me know if you’re willing to have us file
 something like this.



 If you’re able to rouse yourselves from your celebratory hangovers, we’d like to try to file something today. Thanks.


 Evan
 Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 9 of 22

Evan Fray-Witzer

Ciampa Fray-Witzer, LLP

20 Park Plaza, Suite 505

Boston, MA 02116

(617) 426-0000

(617) 507-8043 (facsimile)
Evan@CFWLegal.com




From: evan@cfwlegal.com <evan@cfwlegal.com>
Sent: Thursday, December 20, 2018 11:53 AM
To: 'Bolger, Kate' <KateBolger@dwt.com>; 'Siegel, Nathan' <NathanSiegel@dwt.com>; 'Schary, Alison'
<AlisonSchary@dwt.com>
Cc: 'matt@bostonlawgroup.com' <matt@bostonlawgroup.com>; 'Val Gurvits' <vgurvits@bostonlawgroup.com>
Subject: Substituting deposition excerpts
Importance: High



Hi Kate, Nathan, and Alison –



In your chart submissions regarding what should be sealed/not sealed, you offered to replace the full transcripts that you
filed with deposition excerpts representing the portions of the transcripts actually referenced in your filings.



Because the remainder of those transcripts are (even by your own lights) not relevant to the SJ motions and because the
transcripts otherwise contain a lot of personal/confidential information, we’d like to formally move for leave for you to
substitute the excerpts. Would you be willing to either join us in that or assent to it?



Please let us know as soon as possible.


Evan




Evan Fray-Witzer

Ciampa Fray-Witzer, LLP

20 Park Plaza, Suite 505

Boston, MA 02116

(617) 426-0000

(617) 507-8043 (facsimile)
Evan@CFWLegal.com
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 10 of 22




                                 Exhibit
                                   2
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 11 of 22



    KAREN L. LOEFFLER
    United States Attorney

    STEPHAN A. COLLINS
    FRANK V. RUSSO
    Assistant U.S. Attorneys
    Federal Building & U.S. Courthouse
    222 West Seventh Avenue, #9, Room 253
    Anchorage, Alaska 99513-7567
    Phone: (907) 271-5071
    Fax: (907) 271-1500
    Email: stephan.collins@usdoj.gov
             frank.russo@usdoj.gov

    Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,                    )   No.
                                                  )   3:13-cr-00092-01-RRB-KFM
                          Plaintiff,              )
                                                  )   MOTION TO UNSEAL
            vs.                                   )   DOCKET ENTRIES
                                                  )
     STUART T. SEUGASALA et al.                   )   Filed on Shortened Time
                                                  )
                          Defendants.             )
                                                  )

          COMES NOW the United States of America, by and through counsel, and

    hereby moves the Court to unseal certain docket entries in the case. The United

    States believes the unsealing of these pleadings is necessary to properly respond to

    the defendant’s primary appellate claim in this case: that he made a timely and

    unequivocal request to represent himself at a closed, ex parte hearing in the case on


            Case 3:13-cr-00092-RRB Document 821 Filed 05/23/16 Page 1 of 6
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 12 of 22



    January 2, 2015. The defendant ascribes reversible error to the district court for not

    holding a hearing pursuant to Faretta v. California, 422 U.S. 806 (1975) when the

    defendant made this purported request – one business day prior to trial.1


             In response, the United States will contend that the defendant’s request was

    equivocal and made for the purpose of delay. Indeed, it is submitted that the

    defendant never wanted to represent himself in the mater. However, the United

    States is at a disadvantage in making this argument, as the hearings pertaining to the

    defendant’s representation and discussions with the district court on this issue were

    ex parte and under seal. Appellate counsel has included in the excerpt of record the

    January 2, 2015, ex parte hearing in support of his argument. Docket 514.

    However, upon information and belief, there were documents filed in connection

    with that hearing that have not been provided [Docket 515].


             Moreover, at the end of that hearing, the Court offered the defendant an

    opportunity to discuss any concerns with the district court in an ex parte hearing.

    The defendant availed himself of this offer on two occasions during trial: Dockets

    1        A court must allow a defendant to proceed pro se if the assertion of this right is 1) voluntary and intelligent, 2)
    timely, 3) not for the purpose of delay, and 4) unequivocal. United States v. Hernandez, 203 F. 3d 614, 620 (9th Cir.
    2000). In cases involving jury trials, a request to proceed pro se is timely if it is made before the jury is selected or
    before the jury is empaneled, unless it is made for the purpose of delay. United States v. Smith, 780 F.2d 810, 811 (9th
    Cir. 1986). Even if the request is timely under this framework, the courts of appeal nonetheless consider “whether
    [the defendant] had bona fide reasons for not asserting his right of self-representation until he did” and determine
    whether defendant could reasonably be expected to have made the motion at an earlier time.” United States v.
    Kaczynski, 239 F.3d 1108, 1116 (9th Cir. 2001).

    U.S. v. Seugasala et al.
    3:13-cr-00092-01-RRB-JDR                              Page 2 of 6



               Case 3:13-cr-00092-RRB Document 821 Filed 05/23/16 Page 2 of 6
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 13 of 22



    533 and 549 are records of the ex parte hearings that the defendant had with the

    Court. The United States would like to review the transcripts of these proceedings

    because they may provide context for the defendant’s last minute discussion of

    proceeding pro se.


          As the Court noted at the ex parte hearing and a later order, delay and alleging

    breakdown’s with counsel was “basically [his] behavior.” Docket 514, p. 8 (noting

    that Mr. Seugasala first had Lance Wells as appointed counsel, and alleged a

    breakdown in communication). To this end, the United States requests the

    unsealing of the documents surrounding Mr. Wells’ removal from the case, to

    include Mr. Wells’ affidavit and transcript of any hearing pertaining to his removal

    [Dockets 124-127]. These would be relevant to the United States’ argument that

    problems with counsel were a strategic tactic used by the defendant. See Order at

    docket 525, p. 2 (“Mr. Seugasala is very intelligent and appears to be working to

    manipulate the system and unnecessarily delay final resolutions of this matter.”).

    Furthermore, Mr. Leen’s affidavit in support of his withdrawal from the case could

    also be relevant for the same reasons. Docket 584.

          Appellate counsel for the defendant has been contacted and has advised he

    opposes the United States’ request to unseal and review these documents. Counsel

    is in possession of these docket entries and argues that these documents and
    U.S. v. Seugasala et al.
    3:13-cr-00092-01-RRB-JDR             Page 3 of 6



           Case 3:13-cr-00092-RRB Document 821 Filed 05/23/16 Page 3 of 6
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 14 of 22



    proceedings are irrelevant and contain work product and/or attorney client

    privileged matters. The United States’ position is that these documents and

    proceedings provide necessary context for evaluating whether the defendant

    unequivocally requested to proceed pro se. Having observed the defendant during

    trial, it was abundantly clear that the defendant controlled his own defense and was

    working with both defense counsel and the court to present his defense. Any

    reference to proceeding pro se was either not a serious inquiry or made for the

    purpose of effectuating delay of the trial.

          A party seeking keep a judicial record sealed bears the burden of overcoming

    this strong presumption by meeting the “compelling reasons” standard. Foltz v.

    State farm Mutual Auto Insurance Co., 331 F.3d 1122, 1135 (9th Cir. 2003). That

    is, the party must “articulate[ ] compelling reasons supported by specific factual

    findings,” id. (citing San Jose Mercury News, Inc. v. U.S. Dist. Ct., 187 F.3d 1096,

    1102–03 (9th Cir.1999)), that outweigh the general history of access and the public

    policies favoring disclosure, such as the “‘public interest in understanding the

    judicial process.’” Hagestad, 49 F.3d at 1434 (quoting EEOC v. Erection Co., 900

    F.2d 168, 170 (9th Cir.1990)). In turn, the court must “conscientiously balance[ ]

    the competing interests” of the public and the party who seeks to keep certain

    judicial records secret. Foltz, 331 F.3d at 1135. After considering these interests,

    U.S. v. Seugasala et al.
    3:13-cr-00092-01-RRB-JDR              Page 4 of 6



            Case 3:13-cr-00092-RRB Document 821 Filed 05/23/16 Page 4 of 6
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 15 of 22



    if the court decides to seal certain judicial records, it must “base its decision on a

    compelling reason and articulate the factual basis for its ruling, without relying on

    hypothesis or conjecture.” Hagestad, 49 F.3d at 1434 (citing Valley Broadcasting

    Co. v. U.S. Dist. Ct., 798 F.2d 1289, 1295 (9th Cir.1986)).

          Here, it is unclear what compelling reasons the defendant has for maintaining

    the secrecy of these documents and transcripts. Counsel may assert that work

    product and attorney-client privilege issues justify the dockets remaining sealed.

    However, the post-trial posture of the case undercuts this argument. The defendant

    has already testified regarding his defense in this matter. The fact that he may have

    had discussions about calling other witnesses that he may or may not call during a

    potential re-trial does not provide a “compelling reason.” Nor does the attorney-

    client privilege justify these documents from remaining ex parte, particularly in light

    of the fact that the defendant now alleges that he requested to proceed pro se due to

    deficient representation and the district court failed to properly advise him.

          In sum, the United States has a compelling interest in defending the

    conviction by gathering support and context for the court’s decision to allow counsel

    to continue to represent the defendant, and to not allow the defendant to proceed

    pro se. Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.2006)

    (when ruling on a motion to seal court records, the district court must balance the

    U.S. v. Seugasala et al.
    3:13-cr-00092-01-RRB-JDR               Page 5 of 6



            Case 3:13-cr-00092-RRB Document 821 Filed 05/23/16 Page 5 of 6
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 16 of 22



    competing interests of the public and the party seeking to seal judicial records).

    The defendant seeks to shield the ex parte nature of these dockets, while at the same

    time using the one unsealed transcript that supports his argument as a sword.

    Neither principles of fairness nor compelling reasons support this outcome given the

    current procedural posture of the case.

           Accordingly, the United States requests that the Court allow the United States

    to inspect the contents and recordings contained in dockets 124 – 127, 515, 533, 549,

    and 584. This motion is made on shortened time because the government’s

    answering brief is due on August 8, 2016.

           RESPECTFULLY SUBMITTED this 8th day of October, 2014, at

    Anchorage, Alaska.

                                                   KAREN L. LOEFFLER
                                                   United States Attorney

                                                   s/ Frank V. Russo
                                                   FRANK V. RUSSO
                                                   Assistant U.S. Attorney
                                                   United States of America
    CERTIFICATE OF SERVICE

    I hereby certify that on May 23, 2016,
    a true and correct copy of the foregoing was
    served by email on the following:

    Carlton Gunn, Esq.

    s/ Frank V. Russo
    Office of the U.S. Attorney

    U.S. v. Seugasala et al.
    3:13-cr-00092-01-RRB-JDR                  Page 6 of 6



             Case 3:13-cr-00092-RRB Document 821 Filed 05/23/16 Page 6 of 6
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 17 of 22




                                 Exhibit
                                   3
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 18 of 22




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,
                                                     Case No. 3:13-cr-0092-RRB
            Plaintiff,

     vs.                                             ORDER REGARDING
                                                     GOVERNMENT’S MOTION TO UNSEAL
     STUART T. SEUGASALA,

            Defendant.

           Before the Court at Docket 821 is the United States with a Motion to Unseal Docket

    Entries. The motion is opposed by Defendant at Docket 822. Defense counsel additionally

    filed a declaration, which the Court appreciates, at Docket 824 clarifying the docket entries

    at issue.

           Although this case is currently on appeal, the Court is able to address the discovery

    issues before it. In an abundance of caution, however, this Order will not become final until

    June 13, 2016, to permit either party time to address the Appellate Court.

           The Court has now been able to review the documents in dispute and, for the

    reasons set forth below, GRANTS the Motion to Unseal as to Dockets 124, 125, 533, and

    549. The Court DENIES the request as to Dockets 127, 514, 515, and 584.

           As the record reflects, this matter was continued many times before it ultimately

    went to trial. Defendant’s trial attorney, Robert Lean, was the third attorney the Court

    appointed to represent Defendant. Defendant, who is a very intelligent man, was a difficult




    ORDER RE MOTION TO UNSEAL - 1
    3:13-cr-0092-RRB



            Case 3:13-cr-00092-RRB Document 825 Filed 05/31/16 Page 1 of 5
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 19 of 22




    client and, in the Court’s view, as reflected at Docket 525, was “working to manipulate the

    system and unnecessarily delay resolution of this matter.” Defendant’s relationship with

    prior counsel, Lance Wells, is of limited relevance. The file reflects that Defendant lost faith

    in his attorney and that a breakdown in communication occurred. As a result, Defendant

    requested that another attorney be appointed but did not request that he be permitted to

    represent himself. After a rather lengthy ex parte discussion, the Magistrate Judge

    permitted Mr. Wells to withdraw as counsel and Mr. Lean was appointed to represent

    Defendant. The hearing, however, included case evaluation and settlement discussions

    that are not discoverable. The only relevance of this hearing is that Defendant did not

    request to represent himself. Therefore, while the Court will permit Dockets 124 and 125

    to be unsealed, Docket 127, the February 24, 2014, hearing, shall remain sealed.

           On January 2, 2015, the Friday before trial, an ex parte hearing was held that

    addressed a number of Defendant’s concerns. Defendant complained about trial counsel

    and specifically wanted to utilize a duress defense, which the Court subsequently permitted

    him to do. Defendant also wanted to call certain witnesses, which again the Court

    subsequently permitted him to do. Defendant also wanted his case to be severed from co-

    Defendant Khamnivong, a request that the Court also subsequently granted. The Court,

    however, concluded that attorney Lean should continue to represent Defendant at trial

    based on his efforts to date and familiarity with the case.

           On page 54 of the transcript near the conclusion of the hearing Defendant asked

    “how pro se works.” Defendant went on to say:



    ORDER RE MOTION TO UNSEAL - 2
    3:13-cr-0092-RRB



            Case 3:13-cr-00092-RRB Document 825 Filed 05/31/16 Page 2 of 5
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 20 of 22




           I don’t – I don’t want to give the Government, like, hey, I’m a idiot and I don’t
           know how the court works, do whatever you want to do and run all over me.
           If I’m pro se, do I get somebody that will help me with legal issues or am I
           literally just by myself?”

    To this the Court responded:

           It’s too late to do that, [get another attorney] but I will give you, afford you
           considerable leeway if there’s something that comes up that you think needs
           to be raised outside the presence off the jury. I’ll ask you, and you can tell
           me. “Judge, I want to do this or I want to do that.” I’ll at least consider that.
           So we won’t ignore your input. We’ll consider it, and if there’s something that
           you think should be done that’s critical, I’ll listen to you and consider your
           input. That’s the best I can do in that regard, here where trial is three days
           away. But I’ve done that before, You know, I’ve allowed – when people are
           concerned that they’re not – everything’s not being presented to their liking,
           I’ll defer to you . . . .

           At this point Defendant was still concerned that he would still not be able to present

    his duress defense or call witnesses or present his side of the case. He therefore indicated

    on page 57 of the transcript that:

           I mean, Your Honor, all this is confusing to me, I just – I don’t think it’s fair
           and like I said, I would rather represent myself.

    To this the Court responded:

           You strike me as a very intelligent person, and I think you’re smarter than
           maybe you want to present. And I think that, to some degree, by bringing
           these last-minute issues, you’re trying to manipulate the process. So it’s
           time to go to trial. I’ll work with you as much as I can to make sure that your
           views are presented, but I do believe your attorney has well-represented you,
           has the skills and background and knowledge of the case to continue to well-
           represent you. And I understand your defenses and I’m going to allow
           you to present them. (Emphasis added).

           To which Defendant responded: “ I appreciate that, Your Honor.”

           The Court effectively granted Defendant co-counsel status.


    ORDER RE MOTION TO UNSEAL - 3
    3:13-cr-0092-RRB



            Case 3:13-cr-00092-RRB Document 825 Filed 05/31/16 Page 3 of 5
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 21 of 22




           Defendant was generally satisfied with the manner the Court resolved his concerns

    and did not mention ever again a desire to represent himself. His brief comments

    concerning this on the Friday before trial were not only equivocal but were for the purpose

    of delay and to help ensure he received favorable rulings from the Court on what he

    perceived to be his key defenses. And the Court clearly did, during trial, what it represented

    it would do. Defendant was permitted to use his own laptop during trial, file his own

    motions, subpoena witnesses, and to address the Court ex parte whenever a concern

    arose that he would like to address. Such ex parte conferences took place at Dockets 533

    and 549 and, although brief, are clearly relevant and indicate the Court’s efforts at ensuring

    that Defendant was represented as he desired. These two docket entries are therefore

    relevant to the issues at hand and may be unsealed. Moreover, as the trial transcript

    reveals, Defendant conferred with counsel throughout the trial and his views were

    continually expressed to the Court. And witnesses were not generally excused without

    receiving confirmation from Defendant himself that nothing further need be asked.

           Defendant now requests that a portion of the January 2, 2015, hearing, represented

    by pages 38 line 1 through 44 line 13 of the transcript, remain sealed. The Court disagrees,

    however, for these pages address Defendant’s primary concerns prior to trial that were

    ultimately resolved to his liking. Therefore these pages may be unsealed.

           Defendant also requests that certain documents presented to the Court during the

    January 2, 2015, hearing remain sealed for they represent confidential attorney-client

    communications and matters unrelated to the issue at hand. The Court agrees with



    ORDER RE MOTION TO UNSEAL - 4
    3:13-cr-0092-RRB



            Case 3:13-cr-00092-RRB Document 825 Filed 05/31/16 Page 4 of 5
Case 0:17-cv-60426-UU Document 401-1 Entered on FLSD Docket 01/07/2019 Page 22 of 22




    Defendant in this regard and will not unseal the Minute Order at Docket 514 nor the 28

    page document attached thereto as Exhibit A. Nor will the Court unseal the Exhibit list at

    Docket 515.

           Ultimately, despite a valiant effort on Defendant’s behalf by trial counsel, Defendant

    was convicted of all the charges against him. Thereafter, a motion was filed on Defendant’s

    behalf at Docket 583 requesting that trial counsel be released and that new counsel be

    appointed to represent Defendant for purposes of sentencing. Defendant did not request

    to represent himself. The affidavit in support of this motion was filed at Docket 584 and

    adds nothing of relevance to the motion at 583. The entry at Docket 584 will therefore

    remain sealed.

           Therefore, for the reasons set forth above, absent intervention by the Court of

    Appeals on or before June 13, 2016, the entire transcript of the January 2, 2015, ex parte

    hearing may be unsealed as well as Dockets 124, 125, 533, and 549 but all shall

    remain sealed as to the general public. Dockets 127, 514, 515, and 584 shall remain

    sealed.

           IT IS SO ORDERED this 31st day of May, 2016.

                                              S/RALPH R. BEISTLINE
                                              UNITED STATES DISTRICT JUDGE




    ORDER RE MOTION TO UNSEAL - 5
    3:13-cr-0092-RRB



              Case 3:13-cr-00092-RRB Document 825 Filed 05/31/16 Page 5 of 5
